[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                       ------------------------------------------- U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                    No. 07-11402                        February 20, 2008
                              Non-Argument Calendar                   THOMAS K. KAHN
                      --------------------------------------------          CLERK

                     D.C. Docket No. 06-00198-CR-W-N

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,


                                        versus


RONALD MCQUEEN,


                                                       Defendant-Appellant.

            ----------------------------------------------------------------
                 Appeal from the United States District Court
                       for the Middle District of Alabama
            ----------------------------------------------------------------

                               (February 20, 2008)

Before EDMONDSON, Chief Judge, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
         Defendant-Appellant Ronald McQueen appeals his 180-month sentence for

possession with intent to distribute 500 grams or more of cocaine and marijuana in

violation of 21 U.S.C. § 841(a)(1). No reversible error has been shown;

we affirm.

         McQueen argues that his sentence was unreasonable because the district

court relied on the same factors already used to calculate his Sentencing

Guidelines range to impose a sentence 60 months above the advisory Guidelines

range.

         Because McQueen was sentenced after the Supreme Court’s decision in

United States v. Booker, 125 S. Ct. 738 (2005), we review his sentence for

reasonableness in the light of the section 3553(a) factors. United States

v. Winingear, 422 F.3d 1241, 1244-46 (11th Cir. 2005). Briefly stated, under

section 3553(a), a district court should consider, among other things, the nature

and circumstances of the offense, the history and characteristics of the defendant,

the need for adequate deterrence and protection of the public, policy statements of

the Sentencing Commission, provision for the medical and educational needs of

the defendant, and the need to avoid unwarranted sentencing disparities. See 18

U.S.C. § 3553(a)(1)-(7). “Review for reasonableness is deferential”; and “the

party who challenges the sentence bears the burden of establishing that the

                                          2
sentence is unreasonable in the light of [the] record and the factors in section

3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

        We conclude that McQueen’s sentence was reasonable. Though his 180-

month sentence was above the advisory Guidelines range of 100 to 125 months, it

was well below the 480-month statutory maximum sentence. See 21 U.S.C. §

841(b)(1)(B); Winingear, 422 F.3d at 1246 (comparing, as one indication of

reasonableness, the actual prison term imposed against the statutory maximum).

In addition, the district court explained that it considered the section 3553(a)

factors and that a sentence above McQueen’s advisory Guidelines range was

appropriate. The district court specifically noted that McQueen’s sentence

reflected the seriousness of his prior criminal history -- which included several

unscored firearm offenses and a state murder conviction for which he served only

one year in prison -- and served to protect the public, promote respect for the law,

and deter McQueen from committing more crimes. The district court also

considered other of McQueen’s characteristics, including his several probation

violations, sparse employment history, and need for drug treatment.1 The district

court was not required to state on the record that it explicitly considered each of


    1
     The district court also considered that, as part of the instant offense, McQueen had driven
recklessly and fled on foot from police officers when they attempted to apprehend him. These facts
were not included in the calculation of his Guidelines range.

                                                3
the section 3553(a) factors. United States v. Scott, 426 F.3d 1324, 1329 (11th Cir.

2005).

        The district court also could determine the appropriate weight to give to the

Guidelines after considering the section 3553(a) factors. See United States v.

Hunt, 459 F.3d 1180, 1185 (11th Cir. 2006) (explaining that “the Guidelines . . .

serve as a starting point for consideration as to whether a given sentence is

‘reasonable’ in view of the entirety of section 3553(a).”). Here, the district court

determined that the Guidelines range did not yield a reasonable sentence; and

nothing in the record convinces us the sentence was unreasonable.2

        McQueen also argues that the district court was required, as a matter of due

process and under Fed.R.Crim.P. 32(h), to give him advance notice of its intent to

depart upward from the Guidelines range. But here, the court explicitly noted that

it was applying a variance based on its consideration of the section 3553(a)

factors, not an upward departure based on Guidelines’ departure provisions. And

we have concluded that the notice requirement of Rule 32(h) does not apply to


    2
     In his brief, McQueen opines that the reasonableness standard is unpredictable and creates
sentencing disparities. But his disagreement with the mandated standard of review does not
demonstrate how his sentence in this particular case was unreasonable. In addition, McQueen’s
arguments that his sentence was unreasonable (because it was imposed in violation of the Sixth
Amendment and enhanced under 21 U.S.C. § 851) are meritless, as the record clearly indicates that
the district court sentenced McQueen under advisory guidelines and did not impose a section 851
enhancement.

                                               4
Booker variances. United States v. Irizarry, 458 F.3d 1208, 1212 (11th Cir. 2006)

(explaining that “[a]fter Booker, parties are inherently on notice that the

sentencing guidelines range is advisory . . . [P]arties cannot claim unfair surprise

or inability to present informed comment . . . when a district court imposes a

sentence above the guidelines range based on the section 3553(a) sentencing

factors.”), cert. granted, __ S.Ct. __ (Jan. 4, 2008) (No. 06-7517).3 Accordingly,

the district court was not required to give advance notice of its intent to impose a

sentence above the advisory Guidelines range.

       AFFIRMED.




   3
    In his brief, McQueen argues that the Irizarry decision violates Rule 32(h) and notes that other
circuits are in disagreement with it. But Irizarry is controlling in the instant case because we have
not, sitting en banc, overruled it; nor has the Supreme Court. See Hunt, 459 F.3d at 1181 n.1.

                                                 5